In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Lodato, J.), dated June 5, 1985, which, after a jury trial, is in favor of the defendant and third-party plaintiff.
Ordered that the judgment is affirmed, with costs.
The trial court properly denied the plaintiffs’ request that the jury be charged as to certain alleged statutory violations by the defendant. There was no showing at the trial that either the Administrative Code of the City of New York or the Rules and Regulations of the New York City Bureau of Highway Operations required warning devices on construction containers (also known as dumpsters) at the time of the alleged vehicular accident on September 1, 1978.
In addition, we note that any comments by the court during its charge as to the plaintiffs’ expert witness did not deny the plaintiffs their right to a fair trial. Finally, a review of the record indicates that the plaintiffs’ contention that the jury’s unanimous verdict in favor of the defendant was contrary to the weight of the evidence is without merit (see, Nicastro v Park, 113 AD2d 129, 134). Mangano, J. P., Thompson, Brown and Fiber, JJ., concur.